DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In a response filed 07/13/2022, no claims were amended. Currently, claims 1-15 are pending.

Allowable Subject Matter
Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to HMD user emotional detection system.
Independent claim 1 distinctly features: 	
	“capture a biometric signal from a biometric sensor at a headset that includes a stereoscopic display; capture a facial motion signal from a facial motion sensor associated with the headset; determine facial movement of a wearer of the headset based on the facial motion signal; apply a weight to the biometric signal based on the facial movement to obtain a weighted biometric signal; and use the weighted biometric signal to determine an emotional state of the wearer.”
Independent claim 8 distinctly features: 	
“and a processor to capture a facial motion signal from the facial motion sensor and to capture a biometric signal from the biometric sensor, the processor to apply a weight to the biometric signal based on the facial motion sensor to detect an emotion of a wearer of the headset”
Independent claim 14 distinctly features: 	
	“capturing a facial motion signal from a facial motion sensor associated with the headset; applying a weight to the biometric signal based on the facial motion signal to obtain a weighted biometric signal; applying the weighted biometric signal to determine an emotional state of a wearer of the headset; and outputting an indication of the emotional state”
The closest prior arts WAKAMATSU DAISAKU et al. (JP2017021737) teaches user emotional detection as shown in paragraphs 22-31, and Wei et al. (US 20160147068 A1) teaches stereoscopic display used in a HMD as shown in paragraph 60.
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows user emotion state determination process as outlined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626